Citation Nr: 1618466	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-08 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hip disability, claimed as right hip replacement.

2.  Entitlement to service connection for degenerative disc disease of the cervical spine, status post fusion.

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine, status post laminectomy.

4.  Entitlement to service connection for right wrist arthritis.

5.  Entitlement to service connection for arthritis in the joints.

6.  Entitlement to service connection for arthritis of the left shoulder.

7.  Entitlement to service connection for arthritis of the right shoulder.

8.  Entitlement to service connection for cholecystectomy, claimed as gall bladder.

9.  Entitlement to service connection for a respiratory disability, to include as due to exposure to herbicides.

10.  Entitlement to service connection for allergic rhinosinusitis, to include as due to exposure to herbicides.  

11.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and posttraumatic stress disorder, also claimed as anxiety and nervousness.

12.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux and hiatal hernia, to include as due to exposure to herbicides.

13.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

14.  Entitlement to service connection for an eye disability, claimed as metal removed from the eye.

15.  Entitlement to service connection for insomnia, also claimed as sleep disorder.

16.  Entitlement to service connection for right lingual hernia.


REPRESENTATION

Appellant represented by:	Neil B. Riley, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from October 1965 to October 1967, with 11 months and seven days service in Vietnam.  

This matter comes before the Board from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at the RO in November 2015.  A transcript of the hearing has been associated with the record.  

During the November 2015 hearing, the issue of entitlement to service connection for PTSD was raised.  In Clemons v. Shinseki, 23 Vet App 1 (2009) the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  The Court held that, in determining the scope of a claim the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the testimony suggesting a claim of entitlement to service connection for PTSD, the Board recharacterized the issue regarding a psychiatric disability to include depressive disorder and PTSD to allow the most favorable review of the Veteran's claim, in keeping with the Court's holding in Clemons.

The issues of entitlement to service connection for right hip, cervical spine, lumbar spine, right wrist, and right disabilities; a respiratory disability; allergic rhinosinusitis; an acquired psychiatric disorder; GERD; hypertension; and right inguinal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

During his October 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal of the appeal is requested with respect to the claims of entitlement to service connection for an eye disability, arthritis of the joints, insomnia, arthritis of the left shoulder, and cholecystectomy.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant with respect to the claims of entitlement to service connection for an eye disability, arthritis of the joints, insomnia, arthritis of the left shoulder, and cholecystectomy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with respect to the claims of entitlement to service connection for an eye disability, arthritis of the joints, insomnia, arthritis of the left shoulder, and cholecystectomy, and hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues, and it is dismissed.


ORDER

The claim of entitlement to service connection for an eye disability is dismissed.

The claim of entitlement to service connection for arthritis of the joints is dismissed.

The claim of entitlement to service connection for insomnia is dismissed.

The claim of entitlement to service connection for arthritis of the left shoulder is dismissed.

The claim of entitlement to service connection for cholecystectomy is dismissed.


REMAND

As an initial matter, the  Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Veteran was afforded a VA joints and spine examination in September 2011.  The diagnoses were spinal stenosis and degenerative disc disease of the back, and mild osteoarthritis of the right wrist radiocarpal joint and midcarpal joints.  With respect to the spine disability, the examiner acknowledged a history of back complaints during service, but determined that the current back disability was not related to service, relying on the fact that there was no documentation of injury during service.  The Board notes that the Veteran is competent to report injury and symptoms during service.  Moreover, a July 1967 service treatment record reflects his complaint of back pain of three months' duration.  The examiner should be asked to consider the Veteran's report of symptoms during service, as well as the July 1967 clinical record reflecting complaints of back pain, and provide clarification of his 2011 opinion.  

With regard to the Veteran's claimed right wrist disability, the September 2011 examiner indicated that the Veteran reported a fracture to his right wrist prior to service.  He noted that the Veteran would have early arthritis as expected, but that such would have occurred prior to service.  He concluded that the right wrist arthritis was most likely not caused by service.  This discussion suggests disability that preexisted service; as such, an opinion regarding whether right wrist arthritis preexisted service, and if so, whether such was aggravated beyond normal progression by service.  

The Veteran was also afforded a VA respiratory examination in September 2011.  The diagnoses were chronic sinusitis and allergic rhinitis.  The examiner noted that service treatment records included the Veteran's report of allergies in high school, and that chronic sinusitis was diagnosed in 2010.  The examiner concluded that the claimed condition was less likely than not incurred in or caused by service.  He reasoned that the Veteran's allergic rhinosinusitis was a continuum of his allergy picture since service.  He also noted that physical examination in 1966 indicated frequent colds since high school.  While this examiner suggested that the diagnosed respiratory disability preexisted service, he did not provide any discussion of whether the diagnosed disabilities preexisted service, and if so, whether they were aggravated thereby.  In light of these defects, the examination is not adequate for the purpose of deciding the Veteran's claim.  Clarification must be sought.

As noted above, the Veteran's hearing testimony suggests a claim of entitlement to service connection for PTSD.  While a claim of entitlement to service connection for depressive disorder, has been developed and adjudicated, the Board finds that such is inextricably intertwined with the claim for PTSD, which has not been developed and adjudicated.  Thus, the claim for PTSD should be developed by the AOJ, and the claim for depressive disorder, must be held in abeyance pending such action.  

Finally, the Board notes that during his November 2015 hearing, the Veteran identified treatment at a VA facility within a short time following his separation from service, and at a private facility in approximately 1977.  Specifically, he indicated that he sought treatment for his nerves at the Memphis VA Medical Center (VAMC) in the late 1960's, and at Methodist Central for hypertension in 1977.  It does not appear that these early VA treatment records have been sought.  While records from Methodist Hospital have been obtained, it does not appear that the records pertaining to treatment identified by the Veteran in 1977 have been requested.  Moreover, because the content of any such records is unclear, the Board finds that adjudication of all issues on appeal should be held in abeyance until such records are obtained, or that it is clear that such are not available.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he provide an appropriate release for records from Methodist Central concerning treatment for hypertension in 1977.  Obtain any records sufficiently identified by the Veteran.

Request records from the Memphis VAMC for the period from the Veteran's discharge from service in October 1967 through 1970.  

If, after making reasonable efforts to obtain identified records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Return the claims file to the physician who conducted the September 2011 examination.  The examiner is asked to review the claims file.

If the September 2011 examiner is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the quested review and opinions.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran only if deemed necessary), the examiner must provide an opinion with respect to the following:

a.  Whether it is at least as likely as not (50 percent probability or more) any currently present back disability is related to active service.

Review of the entire record is required; however, the examiner's attention is invited to the Veteran's competent statements regarding symptoms during service and since, as well as the July 1967 service treatment record reflecting complaints referable to the Veteran's back; the examiner must specifically state in the report that this evidence has been considered and comment on such as deemed necessary.

b.  Whether any currently present right wrist disability clearly and unmistakably preexisted service. 

With respect to any right wrist disability that the examiner concludes clearly and unmistakably preexisted service, the examiner should provide an opinion regarding whether there is clear and unmistakable evidence that the pre-existing disability DID NOT increase in severity beyond its natural progression during active duty (i.e., the disability was not aggravated by service). 

In providing answers to the above inquiry, the examiner should be advised that aggravation means a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.

With respect to any right wrist disability that the examiner concludes did not clearly and unmistakably preexist service, he should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that such disability is related to any disease or injury during service

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Return the claims file to the physician who conducted the September 2011 respiratory examination.  The examiner is asked to review the claims file.

If the September 2011 examiner is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the quested review and opinions.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran only if deemed necessary), the examiner should identify all current respiratory disabilities.  The examiner must provide an opinion with respect to whether any currently present respiratory  disability clearly and unmistakably preexisted service. 

With respect to any respiratory disability that the examiner concludes clearly and unmistakably preexisted service, the examiner should provide an opinion regarding whether there is clear and unmistakable evidence that the pre-existing disability DID NOT increase in severity beyond its natural progression during active duty (i.e., the disability was not aggravated by service). 

In providing answers to the above inquiry, the examiner should be advised that aggravation means a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.

With respect to any respiratory disability that the examiner concludes did not clearly and unmistakably preexist service, he should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that such disability is related to any disease or injury during service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the examiner's report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

5.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


